      Case 2:14-cr-00040-WBS Document 435 Filed 10/02/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:14-cr-0040-01 WBS
13                 Plaintiff,

14        v.                                 ORDER
15   FRANCISCO FELIX,

16                 Defendant.

17

18                                ----oo0oo----

19             Defendant has filed a request for compassionate release

20   under 18 U.S.C. § 3582(c)(1)(A).        (Docket No. 434.)     The court

21   notes that defendant filed a notice of appeal after the court

22   from his sentence and judgment.      (See Docket No. 387.)        That

23   appeal is still pending before the Ninth Circuit.           (9th Cir. Case

24   No. 19-10047.)

25             The filing of a notice of appeal divests the district

26   court of jurisdiction over the aspects of the case involved in

27   the appeal.   United States v. Ortega Lopez, 988 F.2d 70, 72 (9th

28   Cir. 1993).   Because defendant has appealed the judgment, this
                                         1
      Case 2:14-cr-00040-WBS Document 435 Filed 10/02/20 Page 2 of 2

1    court has no jurisdiction to consider the instant motion, which

2    seeks his immediate release via a reduced sentence.          See United

3    States v. Melkonyan, Case No. 2:14-cr-83 JAM (E.D. Cal. Apr. 27,

4    2020) (denying motion for compassionate release in light of

5    defendant’s pending appeal contesting, among other things, the

6    length of his sentence) (citing, inter alia, Ortega-Lopez, 988

7    F.2d at 72).   Accordingly, the motion for compassionate release

8    (Docket No. 434) is DENIED for lack of jurisdiction.

9              IT IS SO ORDERED.

10   Dated:   October 2, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
